Citation Nr: 0006353	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right hip disability 
secondary to the service connected fracture of the right 
femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant has active service from October 1971 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In November 1990 the RO denied the appellant's claim for 
service connection for a back disability.  In January 1999 
the RO informed the appellant that new and material evidence 
was required to reopen his claim for service connection for a 
back disability.  The Board notes that the appellant has 
submitted an X-ray and a doctor's statement with regard to 
this issue.  The above evidence appears to be an attempt to 
reopen the claim for service connection for a back 
disability.  The matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

The appellant has presented not competent medical evidence 
linking his right hip disability with his service-connected 
fracture of the right femur.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for a right hip disability secondary to the service connected 
fracture of the right femur is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
i.e., whether the claimed condition is etiologically linked 
to a service-connected disability, competent medical evidence 
in support of the claim is required for the VA to find the 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The appellant claims that his right hip disability is a 
result of his service-connected fracture of the right femur.  
Rating decisions of record confirm that the appellant has 
been service connected for fracture of the right femur since 
1980.  The January 1991 VA examination report indicated that 
the appellant had limitation of motion of the right hip 
without pain.  The VA examiner indicated that the etiology 
was unknown.  He does not provide a relationship between the 
appellant's service-connected fracture of the right femur and 
his right hip disability.  The appellant has not reported 
that there are outstanding records that demonstrate a 
connection between his right hip disability and his service-
connected fracture of the right femur.  

The Board notes that the appellant's September 1998 testimony 
is the only evidence linking the right hip disability with 
the service-connected fracture of the right femur.  The 
appellant, however, is a layperson with no medical training 
or expertise, and his contentions by themselves do not 
constitute competent medical evidence of a nexus between the 
right hip disability and his service-connected fracture of 
the right femur.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In the absence of competent medical evidence 
establishing the necessary link, the claim of entitlement to 
service connection for a right hip disability as secondary to 
service-connected fracture of the right femur is not well 
grounded.  

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the appellant's 
claim well grounded.  As such, there is no additional duty on 
the part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.  


ORDER

Entitlement to service connection for a hip disability as 
secondary to service-connected fracture of the right femur is 
denied.




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 

